DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/08/21, with respect to the rejection of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 37, 52 and 54 to delete the limitation of “wherein the/a CV value between the batches ranges from about 3% to about 5%.”  See the claims and page 6 of Applicant’s Remarks. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Applicant’s arguments, filed 02/08/21, with respect to the rejections of claims under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 4,981,654) and Hall (US 5,291,783) have been fully considered and are persuasive.  Applicant has amended claims 37, 52 and 54 to recite the limitation of adhering the in-mold label during the injection molding process.  Applicant then argued this feature is not taught by the cited prior art. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-43, 45-47, 50, and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2015/055032).  The Examiner notes that the publication date of WO 2015/055032 is 04/23/2015, which makes the WO document prior art under 35 U.S.C. 102(a)(1).  The Examiner is referring to the corresponding US PgPub document (US 2016/0228103) in this rejection.  Zhang teaches a biological sample container. 
Regarding claims 37, 40, 54 and 57 – As shown in Figures 1-5, Zhang teaches an injection molded container comprising a cylindrical tube body (tube 2) having an open top portion, a closed bottom portion, and a side wall having a wall thickness, the side wall extending between the top portion and the bottom portion of the tube body; and an in-mold label (information element 1) adhered with the tube body during an injection molding process.  See also Paragraphs 0008-0022 and 0031-0040.  With respect to the limitation of a plurality of batches, Zhang teaches the production of 6 sample preservation tubes (2) in the Examples.  The Examiner submits the 6 tubes may be separately grouped into a “plurality of batches of injection molded containers” as recited in claim 37.  Zhang teaches a method of making the tube in Paragraphs 0017-0022.  The method includes the steps of placing a label at a placement area within a mold; retaining the label at the placement area by applying a vacuum or a charge to the label; and feeding molten polymer material into the mold such that the polymer material adheres to the label. 
Regarding claims 38 and 39 – The Examiner submits the limitations directed to “centrifuge tubes” and “cryogenic tubes” are intended uses of the tube.  A recitation of the intended use of the 
Regarding claim 41 – Figure 5 shows a tube (2) having a tapered section in the bottom portion. 
Regarding claims 42, 43, 55 and 56 – Zhang teaches placing an in-mold label in the bottom and/or sidewall portions of the tube in Figures 4-5, Paragraphs 0009-0015 and Examples 1-2.
Regarding claim 45 – Zhang teaches a barcode as part of the in-mold label in Paragraph 0012.  
Regarding claim 46 – Zhang discloses the use of polypropylene to form the tube and label in Paragraph 0032. 
Regarding claims 47, 50 and 53 – Figure 4 of Zhang shows a tube (2) having a wall thickness of the side wall that decreases from the bottom portion to the top portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/055032).  Zhang, as described above in Paragraphs 6-13, teaches every element of claims 48 and 49 except for the wall thickness dimensions.  Zhang is silent as to the dimension(s) of wall thickness. The Examiner takes the position that the difference between the prior art and the claims is one of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the claimed device would not perform the function of containing and holding material differently than the prior art Zhang. 

Claims 37-40, 42, 44, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2012/0210778). Palmer teaches a specimen collection container and label. The embodiment of the device most relevant to the instant claims are shown in Figure 14. 
Regarding claims 37, 40, and 52 – As shown in Figure 14, Palmer teaches an injection molded container comprising a cylindrical tube body (container 16D) having an open top portion (20D), a closed bottom portion (22D), and a side wall (24D) having a wall thickness, the side wall (24D) extending between the top portion (20D) and the bottom portion (22D) of the tube body; and an in-mold label (indicia 84 having surface enhancement feature 86) adhered with the tube body during an injection molding process.  See Paragraphs 0016, 0017, and 0057. Palmer teaches a method injection molding a centrifuge tube, the centrifuge tube comprising an open top portion, a closed bottom portion, and a side wall extending there between; and placing measurement markings on the centrifuge tubes by adhering an in-mold label with the centrifuge tube during the injection molding.  With respect to the plurality of batches of containers, Palmer does not teach a plurality of batches of containers. Palmer teaches making a single container. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to manufacture a plurality of batches of containers.  One of ordinary skill in the art would manufacture a plurality of containers in order to provide more product. 
Regarding claims 38 and 39 – The Examiner submits the limitations directed to “centrifuge tubes” and “cryogenic tubes” are intended uses of the tube.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the container of Palmer is capable of being used in centrifugation and cryogenic applications. 
Regarding claims 42 and 44 – Palmer teaches placing an in-mold label comprising measurement markings in the sidewall portions of the tube in Figure 14 and Paragraph 0057. 
Regarding claim 51 – Palmer teaches a cap (38) in the Figures and Paragraph 0040.
Regarding claim 53 – Palmer is silent as to the wall thickness. The Examiner takes the position that the difference between the prior art and the claims is one of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the claimed device would not perform the function of containing and holding material differently than the prior art Palmer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        February 26, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798